2010
RESTRICTED STOCK AGREEMENT
 
 
This Restricted Stock Agreement is dated as of the 16th day of February, 2010,
between FBL Financial Group, Inc., an Iowa corporation (the “Company”), and
______________________________________________________ (“Employee”).
 
1.    Award.
 
(a)    Shares. Pursuant to the FBL Financial Group, Inc. 2006 Class A Common
Stock Compensation Plan (the “Plan”), _________ shares (the “Restricted Shares”)
of the Company's common stock, without par value (“Stock”), shall be issued as
hereinafter provided in Employee's name subject to certain restrictions thereon.
 
(b)    Issuance of Restricted Shares. The Restricted Shares shall be issued upon
acceptance hereof by Employee, subject to satisfaction of the conditions of this
Agreement.
 
(c)    Plan Incorporated. Employee acknowledges receipt of a copy of the Plan,
and agrees that this award of Restricted Shares shall be subject to all of the
terms and conditions set forth in the Plan (except as limited by provisions of
this Agreement), including future amendments thereto, if any, pursuant to the
terms thereof, which Plan is incorporated herein by reference as a part of this
Agreement.
 
(d)    Policy Incorporated. Employee acknowledges receipt of a copy of Exhibit
A, the Impact of Restatement of Financial Statements Upon Awards
Policy (“Clawback Policy”) adopted by the Management Development and
Compensation Committee of the Board of Directors and agrees that this award of
Restricted Shares shall be subject to all of the terms and conditions set forth
in the Clawback Policy, including future amendments thereto, if any, which
Clawback Policy is incorporated herein by reference as part of this Agreement.
 
(e)    Additional Definitions
-.
 
(i) Good Reason.     “Good Reason” means one or more of the following conditions
arising without the consent of the Employee:
 
(1)    A material diminution in the Employee's authority, duties, or
responsibilities of the Employee;
 
(2)    A material diminution in the Employee's base compensation;
 
(3)    A material diminution in the authority, duties, or responsibilities of
the corporate officer or employee to whom the Employee is required to report,
including a requirement that the Employee report to a corporate officer or
employee instead of reporting directly to the Board;
 
(4)    A material diminution in the budget over which the Employee retains
authority;
 
(5)    A material change in the geographic location at which the Employee must
 

--------------------------------------------------------------------------------

 
perform the services Employee provides to the Company; or
 
(6)    Any other action or inaction that constitutes a material breach by the
Company of any agreement under which the Employee provides services.
 
(ii) Cause. “Cause” means:
 
(1)    the Employee's willful and continued failure to substantially perform the
Employee's duties with the Company or its Affiliates (other than any such
failure resulting from the Employee's incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Employee by the Company which specifically identifies the manner in which the
Company believes that the Employee has not substantially performed his or her
duties;
 
(2)    the final conviction of the Employee of, or an entering of a guilty plea
or a plea of no contest by the Employee to, a felony; or
 
(3)    the willful engaging by the Employee in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
 
For purposes of this definition, no act or failure to act on the part of the
Employee shall be considered “willful” unless it is done, or omitted to be done,
by the Employee in bad faith or without a reasonable belief that the action or
omission was in the best interests of the Company or its Affiliates. Any act, or
failure to act, based on authority given pursuant to a resolution duly adopted
by the Board, the instructions of a more senior officer of the Company or the
advice of counsel to the Company or its Affiliates will be conclusively presumed
to be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Company and its Affiliates.
 
2.    Restricted Shares. Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:
 
(a)    Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee's employment
with the Company or employing subsidiary for any reason other than those listed
in paragraph 2(b)(vii), Employee shall, for no consideration, forfeit to the
Company all Restricted Shares to the extent then subject to the Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender Restricted Shares to the Company upon termination of employment are
herein referred to as “Forfeiture Restrictions.” The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Restricted
Shares.
 
(b)    Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse
as to the Restricted Shares on the Lapse Date in accordance with the following
schedule:
 
(i)    Lapse Date:
 
Date in 2013 which is the second anniversary of the date the Management
Development and Compensation Committee certifies the extent to which performance
goals have been met, which certification will be made not later than February
28, 2011 (the “Certification Date”).
 

--------------------------------------------------------------------------------

 
 
(ii)    Restricted Stock Agreement Earnings Per Share (RSAEPS):
 
RSAEPS means Operating Income as defined in the Accounting Policy for
Determination of Operating Income that is currently in effect (last approved by
the Audit Committee on May 19, 2009) per weighted-average common share for the
year ended December 31, 2010.
 
(iii)    Restricted Stock Agreement Book Value (RSABV)
RSABV means the percentage increase in book value per common share excluding
accumulated other comprehensive income (loss) (AOCI) from January 1, 2010 to
December 31, 2010. Dividends paid during the year will be added back to the
December 31, 2010 amounts to determine the percentage increase.
 
(iv)    Performance Goals
 
Lapse of Forfeiture Restrictions on the Restricted Stock Award is governed 25%
by the RSAEPS goals and 75% by the RSABV goals which follow.
 
Threshold RSAEPS goal:            $2.58
Maximum RSAEPS goal:            $2.97
 
Threshold RSABV goal:             7 %
Maximum RSABV goal:            10%
 
(v)    Percentage of Number of Restricted Shares Awarded Pursuant to RSAEPS
Goals to Which Forfeiture Restrictions Lapse:
 
If RSAEPS equals or exceeds the maximum RSAEPS goal:    100%
If RSAEPS is less than the threshold RSAEPS goal:          0%
 
If RSAEPS for the year ended December 31, 2010 is at least the threshold RSAEPS
goal (“A”) but less than the maximum RSAEPS goal (“B”), the percentage of the
25% of Restricted Shares to which Forfeiture Restrictions lapse will be
calculated according to the following formula:
 
(RSAEPS - A)/(B - A)
 
(vi)    Percentage of Number of Restricted Shares Awarded Pursuant to RSABV
Goals to Which Forfeiture Restrictions Lapse:
 
If RSABV equals or exceeds the maximum RSABV goal:         100%
If RSABV is less than the threshold RSABV goal:              0%
 
If the RSABV percentage for the year ended December 31, 2010 is higher than the
threshold RSABV goal of 7 % (“X”) but lower than the maximum RSABV goal of 10 %
(“Y”), the percentage of the 75% of Restricted Shares to which the Forfeiture
Restrictions lapse will be calculated according to the following formula:
 
(RSABV - X)/(Y - X)
 
(vii)    Effect of Termination of Employment:
 
Notwithstanding the foregoing:
 
(A) On the occurrence of both a Change in Control (as such term is defined in
the Plan) and termination of
 

--------------------------------------------------------------------------------

 
Employee's employment before the Lapse Date by the Company other than for Cause
or by the Employee for Good Reason, the Forfeiture Restrictions shall
immediately lapse as to all the Restricted Shares.
 
(B) If Employee's employment with the Company is terminated before the Lapse
Date by reason of death, the Forfeiture Restrictions shall immediately lapse as
to a prorata portion of the Restricted Shares. The prorata portion shall be
measured by months elapsed from the date of this Agreement to the date of death,
as compared to 36 months.
 
(C) If Employee's employment with the Company is terminated before the Lapse
Date by reason of disability (as determined by the Company) or retirement as
defined in the Plan, the Forfeiture Restrictions shall lapse on the Lapse Date
as to a prorata portion of the Restricted Shares which would be available to
Employee on the Lapse Date (according to the schedule above) had Employee not
terminated employment. The prorata portion shall be measured by months elapsed
from the date of this Agreement to termination of employment, as compared to 36
months.
 
(D) In the event Employee's employment is terminated for any other reason, the
Committee or its delegate, as appropriate, may, in the Committee's or such
delegate's sole discretion, approve the lapse of Forfeiture Restrictions as to
any or all Restricted Shares still subject to such restrictions, such lapse to
be effective on the Lapse Date.
 
(E) If Employee is a “covered employee” as defined in Internal Revenue Code
Section 162(m), the provisions of paragraph (D), above, shall not apply to this
Agreement.
 
(c)    Dividend Restriction. Payment of any dividends on the Restricted Shares
is contingent upon meeting the performance and service requirements contained in
this Agreement, and such dividends shall be retained by the Company and not paid
to Employee until the Lapse Date, and then only in respect to shares which have
not been forfeited.
 
(d)    Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in Employee's name, or at the option of the Company, in
the name of a nominee of the Company, pursuant to which Employee shall have
voting rights and such rights to dividends as are described in paragraph 2(c),
above. As required by the Plan, the certificate shall bear a legend reading as
follows: “The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the FBL Financial Group,
Inc. 2006 Class A Common Stock Compensation Plan and in a Restricted Stock
Agreement dated February 16, 2010. A copy of the Plan and such Restricted Stock
Agreement may be obtained from the Secretary of FBL Financial Group, Inc.” The
Company may cause the certificate to be delivered upon issuance to the Secretary
of the Company or to such other depository as may be designated by the Company
as a depository for safekeeping until the forfeiture occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this award.
Alternatively, the Company may maintain the shares in an uncertificated record
at the offices of its stock transfer agent. Upon request of the Committee or its
delegate, Employee shall deliver to the Company a stock power, endorsed in
blank, relating to the Restricted Shares then subject to the Forfeiture
Restrictions. Upon the lapse of the Forfeiture Restrictions without forfeiture,
the Company shall cause a new certificate or certificates to be issued without
legend in the name of Employee for the shares upon which Forfeiture Restrictions
lapsed, or at the election of Employee, cause uncertificated shares to be
transferred to an account for the benefit of Employee at such bank or brokerage
firm as Employee directs. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Stock (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements under any law or regulation applicable to the
issuance or delivery of such shares. The Company shall not be obligated to issue
or deliver any shares
 

--------------------------------------------------------------------------------

 
of Stock if the issuance or delivery thereof shall constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.
 
3.    Withholding of Tax. To the extent that the receipt of the Restricted
Shares, dividends paid upon the Restricted Shares or the lapse of any Forfeiture
Restrictions results in compensation income to Employee for federal or state
income tax purposes, Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money or shares of
unrestricted Stock as the Company may require to meet its withholding obligation
under applicable tax laws or regulations, and, if Employee fails to do so, the
Company is authorized to withhold from any cash or Stock remuneration then or
thereafter payable to Employee any tax required to be withheld by reason of such
resulting compensation income.
 
4.    Status of Stock. Employee agrees that the Restricted Shares will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable federal or state securities laws. Employee also agrees (i)
that the certificates representing the Restricted Shares may bear such legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws, (ii) that the Company may refuse to register the
transfer of the Restricted Shares on the stock transfer records of the Company
if such proposed transfer would be in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities law and (iii) that
the Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.
 
5.    Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, any successor corporation or a parent or
subsidiary corporation (as defined in section 424 of the Code) of the Company or
any successor corporation. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.
 
6.    Committee's Powers. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Shares. By execution of this Agreement, Company affirms that
the Committee has waived the provisions of Section 9(i) of the Plan which would
otherwise require automatic forfeiture of all shares of Restricted Stock still
subject to restrictions upon termination of Employee's employment, and has
substituted therefore the provisions stated in Paragraphs 2(a) and 2(b), above.
 
7.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
 
8.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Iowa
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
with an effective date of February 17, 2010.
 
 
                        
 

--------------------------------------------------------------------------------

 
FBL FINANCIAL GROUP, INC.
 
 
 
By:____________________________
 
_____________________________
(name and title)        
 
 
 
_______________________________
Employee
 
Please Initial Appropriate Item (One of the lines must be initialed):
 
____    I do not desire the alternative tax treatment provided for in the
Internal Revenue Code Section 83(b).
____    I do desire the alternative tax treatment provided for in Internal
Revenue Code Section 83(b) and desire that forms for such purpose be forwarded
to me.    *
 
·    I acknowledge that the Company has suggested that before this line is
initialed that I check with a tax consultant of my choice.
 
Exhibit A
 
Policy: Impact of Restatement of Financial Statements Upon Awards. (Adopted by
Management Development and Compensation Committee December 2006.)
 
If any of the Company's financial statements are restated because of errors,
omissions or fraud, the Committee may (in its sole discretion, but acting in
good faith) direct that the Company recover all or a portion of awards of
bonuses, and grants of options and restricted stock options (together, “awards”)
with respect to any fiscal year of the Company the financial results of which
are negatively affected by such restatement. Recoveries may be made from all
officers in the Section 16 reporting group regardless of fault, and from any
other persons whom the Committee believes were involved in misconduct causing
the required restatement (together, “Participants”). Misconduct involves more
than mere negligent job performance. The amount to be recovered from the
Participant shall be the amount by which awards exceeded the amount that would
have been payable to the Participant had the financial statements been initially
filed as restated, or any greater or lesser amount (including, but not limited
to, the entire award) that the Committee shall determine. The Committee shall
determine whether the Company shall effect any such recovery (i) by seeking
repayment from the Participant, (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the Participant under any compensatory
plan, program or arrangement maintained by the Company or any of its affiliates,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company's otherwise
applicable compensation practices, or (iv) by any combination of the foregoing.
Provisions reflecting this policy shall be placed in all award grant instruments
delivered to Participants.
 